AUSTIN   BP. TEXAS




Bon.   IA. A.   Woods
St&e Department of Public          Instruction
Department of Education
Austin,  Texas

Attention:       Hon. T. M. Trimble
                 First Assistant              Ogtnion'No.    V-344

                                              Rs:   poes'the     extad-
                                                    sib3 of the bouhU-
                                                    aries     of the City
                                                    Of New Braunfels
                                                    automatically       ex-
                                                    tend the bouna-
                                                    arles     of the Iiew
                                                    Braunfels     fnde-
                                                    pendent SOhoo2
                                                    District,



              We refer    to gour letter     of recent     date BC-
hwle,       ed by the Attorney      General on July 17, 1947,
,,,,e~y        an opinion    from this office       concerlzl     vh8th-
8r t&e err ension af the city linlta           of New BrewiT 8l.b
autogs)tiCalLlg   operates     to extend the boundaries         of the
New l&yaUpfels Independent         School District,      and t\eleted
questio'tia.    Your? attached     letter  slgtned by Mr. Xi. A.
S&II, Superintendent        of the New Braunfels        Indepetident
School Dintpict,       pr8sents,     in substance,     the following
questions     and faatual     information:

              The New Bpaunfels   Independent School
       Dlstrlct   vaa created   by Acts 1913, 33rd Leg-
       islature,   R. S., Sp8oial Laws, S. B. 294,
       Ch. 43 p&a;6 140.      (Gammel's Laws, Vol.' 16,
       p* 1401

             Question    1:  Will    an extension    of the
       city  limits   of the City of New Braunfels          b
       an election    oalled  by the- city automatical 9 y
       extend the limits     of the, New Braunfels       Indb-
       pendent Sohool District        so as to again make
       the two oorperrtlons       identioal.   Ln territory?
                                                                            _   . .



Hon. L. A. Woods       -   Page 2                                 v-344


             The City of New Braunfels      has extended
      its city   limits   four times slnoe 1913 when
      the Independent     School District    was created
      by said law, and each time the territory          an-
      nexed by the city was automatically        taken
      into the New Braunfels       Independent  School
      District,    and treated   for all school    pur-
      poses as part of the clistr1ct.

             Question    2 : Are the simultaneous    ex-’
      tensions    of the limits    of the City of New
      Braunfels    and the New Braunfels     Independent
      School Dlstrlct       legal and compatible   with
      the special     act creating   the independent
      school   district?

             Question    3 : May the New Braunfels         In-
      dependent School District           now operating
      under the provisions         of the speoial      act
      creating    It, consolidate        with other adja-
      cent common school        districts      as other tnde-
      pendent school      aiatrlcts      may under and in
      accordance     with the general        laws governing
      independent     school    distriots      In the chang-
      ing or extending       of their     boundaries?

                The records     of the Department of Education        re-
veal that the City of New Braunfels              assumed control    of
the schools       within    the city on April     3, 1579, but that
such municipal        control    of the city    sahool diatrlat    was
divoroed      from the city by the 1913 special          law above
noted creating        the New Braunfels      Independent    School Dis-
trict.      The records       of the Secretary    of State reveal
further      that under the home-rule        charter   adopted by the
Cit     of New Braunfels        by electi.on  held on January 18,
194 t     the city did not assume control           of the New Braun-
fels’lndependent         School District,     and that there has
been no amendment to the 1913 special               act creating   the
said independent         school   alstrlct.

            We quote for purposes  of this opinion  only
those parts and seotions    of 9, B. 294, Acts 1913, which
are pertinent   to the proper dlspositlon  of the questions
submitted :

             “Section   1.  That there Is hereby
      created   and established   tn Coma1 County,
      Texas, an incorporation     for free school
      purposes    only,  under the name of, and to
Hon. L. A. Woods      -   Page 3                                    v-3!4


     be known as, the New Braunfels          Independ-
     ent School District,       which shall     include
     within    its limits   all ,lands and territory
     Included     within the corporate     limits     of
     the city of New Braunfela,        the~boundarles’         “,
     of said Independent       school  district     to be
     identical     with the limits    and boundaries
     of sald cltg,      and sal.d Independent      school
     district     is hereby Incorporated       and made
     a body corporate      in law for free school
     purposes only.
            “Qec,. 2.    That the said city of New
     Braunfels    ‘is hereby divested       of the &n-
     trol of the public         free schools     within~ its
     limits   and said New Braunfels          Independent
     School District       la hereby Invested        with
     the exclusive      control     of the public     free
     schools    within    the limits     of said district;
     and the title      and rights      of all property
     owned, held,      set apart or In any way dedi-
     cated to the use of the public            free schools,
     of the city of New Brauhfels           heretofore
     vested    in the mayor, city council,           or trus-
     tees of said city,         shall be, and is hereby,
     vested    in the board of trustees,          of said New
     Braunfels     Independent      School District      and
     their   successors      In office.

             “Sec. 5. . . . ; and, the board of trus -
     tees of the said New Braunfels            Independent
     School District       shall have and e,xerclse,         and
     Is hereby vested,and         charged with, all the
     rights,     powers,   privileges.   and duties     con-
     ferred    and ,tipoaed     by the General Laws of
     this State upontrustees           of Independent
     sohool districts        created   and ‘organieed    under
     the General Laws of thls.3tato,            inoluding
     the right      to levy and collect      taxes for the
     Issuance      of bonds and for the maintenance           of
     the schools,       and to Issue bonds of said dls:
     trlct    to the extent and for the purposes             ad
     subject     to the provisions,      limitations     and
     conditions       that ~s,aid powers may now be ex-
     brclsed     under the,General      Laws of this State,
     by the trustees        of independent     school   dis-
     tricts     incorporated     for free school      purposes
     only,    . . .‘I
Hon. L.   A. Woods     -   Page 4                               v-344


              Your identical     question     submitted    as Question
No. 1 herein has been previously            submitted    for the con-
sideration     of this Department concerning          the Texarkana
Independent      School District    which was created        also by
special    law, Acts 1920, 36th,Legislature,            3rd Called
Session,     S. B. No, 9, Ch. 31, and Section           1 of said Act
reads almost identical        with Section      1 of S. B. No. 294
creating,    the New Braunfels     Independent      School District.
This Department advised         in its Opinion No. O-3823, a
copy of which Is attached         and Incorporated       as a part
hereof,    that the extension      of the municipal        boundaries
of the City of Texarkana did not automatically                 extend
the boundaries      of the Texarkana Independent           School Dis-
trict    and that the boundaries        of such school      district
are subject      to the applicable      laws relating      to bodies
corporate     for school   purposes     only.

            We think the ruling      given in Opinion O-3823,
for the reasons    therein   stated,    are equally   a,ppllcable
and constitute    sufficient    and proper answer to your
first   and third submitted     questions   as stated herein;
that the proper answer to your first         question    should be
In the negative,    and to your third question        in the af-
f irmative.

              Your second submitted      question    relating   to a
specific     fact situation    depends upon the proper answer
to your first      question.    It necessarily     follows    that
Question No. 1 having been determined            In the negative
that the answer to your second question            Is in the nega-
tive,    unless   there has been curative       or validating     leg-
islation     which would validate     the stated actions       of the
City of New Braunfels        in simultaneously     extending    the
1tmlt.s of the city and the New Braunfels            Independent
School District.        We have found no such validation          leg-
1slatlon,      nor have we been apprised      thereof.

                           SDMMARY

             The extension    of the city      limits    of
      the City of New Braunfels          will not operate
      automatically     to extend the school         district
      limits   or boundaries     of the New Braunfels
      Independent    School District,        sa1.d school
      district    boundaries   being fixed by Acts
      1913, 33rd Leg.,      R. S., Special       Laws, S. B.
      294, Ch. 43, p. 140, and the district              not
      being municipally      controlled.       A. G. Optn-
      ion Ro. O-3823.
Hon. L. A. Woods      -   Page 5                                 v-344


             The boundaries     of the New Braunfels
      Independent.   School District    are subject     to
      the applicable    general    laws governing    inde-
      pendent school    districts,    not municipally
      controlled,    and may be changed and extended
      in acoordance    therewith.

                                     Very   truly    yours

                              ATTORNEY GENERALOFTEXAS



                              ,,-r-
                                       Chester      E. Ollison
                                                     Assistant

CEO:djm: jt

Enclosure                     APPROVED: